Title: John Adams to Mason Locke Weems, 3 March 1784
From: Adams, John
To: Weems, Mason Locke


        
          Sir.
          The Hague March 3d: 1784.
        
        I have receiv’d the Letter you did me the Honour to write me, under the Cover of my Friend Mr: Johnson, and however dangerous it maybe for an American Minister of State, to intermeddle, in a matter of Religion especially without Orders from his Superiors, I think I can neither transgress nor give Offence, by rendering you any Service in my Power, as a private Citizen, in a matter of so serious Concern
        In the United Provinces of the Low Countries, there are no Diocesan Bishops, nor any higher order of Clergy than Presbyters. The Dutch Church is wholly Presbyterian, and therefore you cannot obtain Ordination by coming here. In Sweeden and Denmark there are Lutheran Bishops, but whatt Articles of Faith it may be necessary to Subscribe or what Liturgy to adopt, I am not informed. I believe that Consubstantiation at least, is among their Creeds. By what Laws or Usages of their Country these Protestant Bishops may be bound, I know not.
        His Excellency the Baron de Nolken, Ambassador of the King of Sweeden to the Court of St: James’s, I believe would very readily inform you, and Governor Pownal, who is well acquainted with that Minister, has so much Humanity and Friendship for America, as to introduce you to him if you desire it. … I believe I may venture to give you Leave to make Use of my Name to either of those Personages. If you were here, I would introduce you to the Baron de Schultz von Ascheraden, the Envoy, of his Sweedish Majesty, to their High Mightinesses, but I think it would save you the Expence, and Trouble of travelling to apply to the Sweedish Ambassador in London, for Information. It is a matter of Importance, Delicacy, and Difficulty, and I should advise you to write to Dr: Franklin and Mr:



Jay upon the Subject if you cannot Obtain Satisfaction in London. They may consult the Sweedish and Danish Ministers at Versailles. I could do the same, with those of the same Powers, at the Hague, but as Congress have joined Mr: Franklin Mr: Jay and myself together in most of their Affairs in Europe, I should not think it prudent in me, to take any step but in Concert with those Ministers.
        I think the advice of my Friend Mr: Chase, against taking the Oaths of Allegiance, prudent, at least untill the Members of the Church in America, shall have digested some Plan, for their future Government. Perhaps Parliament may Authorize, some Bishop in England to ordain American Candidates without administering the oaths— The Bishop of St: Asaph I believe, would give you the best Advice, and perhaps Mr: Benjamin Vaughan could procure you an Introduction to his Lordship— I have not the Honour to be known to his Lordship. But Mr: Vaughan, if you shew him this Letter, will I flatter myself, be of Service to you.
        With much Respect &c.
      